Citation Nr: 0322358	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from 1951 to 1954.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision 
rendered by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for TDIU.  This matter was 
previously before the Board in December 2001, at which time 
the case was remanded to the RO for additional development.  
The case is again before the Board for appellate review.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a July 2001 hearing held in Oakland, 
California.  A transcript of the hearing is associated with 
the claims file.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2002).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate any claims.  For 
the reasons discussed below, the Board finds that the VCAA 
requires further development on VA's part in this case, but 
that the Board is not the appropriate agency to conduct such 
development.  

In June 2003, the Board attempted to procure evidentiary 
development, namely, obtain Social Security Administration 
(SSA) records, in compliance with the VCAA and pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  While 
the Board did obtain certain medical records maintained by 
the SSA, it does not appear that all of the SSA records 
identified by the Board were obtained or, in the alternative, 
are shown to be unavailable, as required by the VCAA.  Not 
included in the materials received from SSA are any extant 
copies of SSA determinations and/or decisions awarding the 
veteran social security disability benefits.  

Since the time that the Board sought further development of 
evidence, the law has changed. The United States Court of 
Appeals for the Federal Circuit invalidated the regulations 
that permitted the Board to consider evidence it obtained 
without also obtaining from the appellant a waiver of 
regional office consideration of that evidence.  Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003) (hereinafter, "DAV decision").  Hence, the Board is 
precluded from considering the SSA records it obtained, as 
the Regional Office did not consider them and no waiver of 
such consideration has been provided.  The Board has no 
option but to remand the case once again to the RO to ensure 
that all federal records the Board requested are obtained or 
determined to be unavailable, that the requirements of the 
VCAA are fulfilled and initial RO consideration of evidence 
obtained by the Board is provided in accordance with Disabled 
American Veterans v. Principi, Id. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claim.  The RO should also conduct any 
additional development of this case that 
is deemed necessary.

2.  The RO should request the following 
records from the SSA:  A copy of any and 
all records concerning the basis of his 
award for social security benefits, 
including any SSA determination(s) and/or 
decision(s) awarding the veteran social 
security disability benefits.  If these 
records or additional relevant federal 
records are not available, this should be 
documented in the claims file.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




